El Juez PresideNte SeñoR del Toro,
emitió la opinión del tribunal.
El 30 de julio último esta corte decidió este certiorari por una sentencia que dice: ■ '
“Examinados los autos, por los motivos consignados en la opi-nión que antecede, se anula la orden de requerimiento dictada en el ejecutivo hipotecario, civil No. 16439 de la Corte de Distrito de Humacao, Miguel J. Arsuaga v. Cándido Ramírez Muñoz y su es-posa María Morell Santana, devolviéndose el caso a la dicha Corte de Distrito de Humacao para ulteriores procedimientos de confor-midad con la ley.”
El 6 de agosto siguiente el peticionario pidió a la corte que modificara los términos de su sentencia de modo que quedara redactada así:
“Examinados los autos, por los motivos consignados en la opi-nión que antecede, se anula la orden de abril 4, 1932, y apareciendo de los autos que la finca hipotecada ha sido vendida por una suma menor de la del crédito hipotecario por la presente se fijan las cos-tas en la suma de $500.00 estipulados en la escritura de hipoteca, para cualesquiera fines ulteriores.”
La corte se hallaba en vacaciones y el peticionario no pudo ser oído hasta noviembre 28, 1932.
La moción de modificación se basa en que mientras se tramitaba el certiorari continuó su curso el ejecutivo ven-diéndose la finca hipotecada en pública subasta, según decla-ración jurada del abogado del peticionario, el 2 de mayo, 1932, compareciendo como único postor el ejecutante a quien se le adjudicó por $4,000 suma inferior al principal de la reclamación.
*482Muestran los autos que el 7 de abril de 1932 Miguel J. Arsuaga por medio de sus actuales abogados presentó en esta Corte Suprema una solicitud para que se expidiera un auto de certiorari. En la solicitud se alegó que se babía ini-ciado en la Corte de Distrito de Humacao el 18 de diciem-bre de 1931 un ejecutivo para el cobro de un crédito' asegu-rado con hipoteca- — $5,000, intereses y $500 fijados para -cos-tas — ; que el juez expidió orden de requerimiento el 29 de diciembre, 1931, para que se pagara el principal, los intere-ses, “y la suma que oportunamente fijará este tribunal me-diante el correspondiente memorándum de costas y que en ningún momento será mayor de $500”; que no satisfechas las sumas reclamadas el peticionario pidió la venta de la finca hipotecada y por insistir el juez en ello radicó un me-morándum de costas por ífoOO que fue notificado a los deu-dores y reducido por la corte el 4 de abril, 1932, sin ciar au-diencia a los interesados, a |269, dictando orden de venta de la finca hipotecada para el cobro del principal, los in-tereses y las indicadas costas.
Expuestos esos hechos sostiene el peticionario que la corte inferior “cometió error de procedimiento al dictar las referidas órdenes” porque “no concedió a los demandados el término de diez días para impugnar el memorándum”, porque “no dió audiencia ni a los demandados ni al peti-cionario”; porque actuó arbitrariamente al reducir los ho-norarios y porque el caso de Vidal Sánchez v. Corte, 40 D.P.R. 107, fijó un procedimiento que no puede seguirse sin audiencia de las partes.
Alegó seguidamente el peticionario la práctica que se se-guía en la Corte de Distrito de San Juan que considera ile-gal y en el hecho octavo consignó:
“Que se trata ele una cuestión de orden general que debe ser resuelta por este Hon. Tribunal cuanto antes, porque si la práctica adoptada por la corte inferior es errónea, entonces todo ejecutante se expone a una acción de nulidad del procedimiento ejecutivo bajo el fundamento de que la corte no tuvo jurisdicción para fijar las *483costas ex-parte y no se debió haber vendido la finca por una suma determinada para costas sin haber dado audiencia al deudor.”
La súplica de la petición es como signe:
. . se sirva dictar un auto de certiorari dirigido a la Corte de Distrito de Humacao al Honorable Juez de la misma, Hon. Rafael Arjona Siaca, para que inmediatamente remita a este Honorable Tribunal el récord en el caso civil No. 16439 titulado: 'Miguel J. Arsuaga, demandante-ejecutante, contra Cándido Ramírez Muñoz y su esposa María Morell Santana, demandados-ejecutados’, para ser revisado por este Tribunal en cuanto a la orden de abril 4 de 1932, fijando las costas en $269.00 y también en cuanto a la orden sobre venta de la finca hipotecada en cuanto ordena que sea vendida para cubrir también la suma de $269.00 para costas, y anu-lar dichas, órdenes, ordenando a la corte seguir el .procedimiento fijado en el Art. 339 del Cód. de Enj. Civil tal como fué enmen-dado por la Ley No. 15 de Nov. 19. 1917, y ordene que la finca se venda por el montante del crédito hipotecario $5,000.00 con intere-ses al 9 por ciento anual desde julio 1, 1930, hasta la fecha del re-mate y por $500.00 para responder del pago de las costas que sean fijadas oportunamente por la Corte de Distrito de Humacao o por este Honorable Tribunal, en caso de apelación.”
El ¿mto fué expedido. Además del peticionario, por sus abogados, se oyó a los abogados González Fagundo & Gon-zález Jr. como amicus curiae. Ambos presentaron memo-rándums por escrito.
Bajo el título de “Cuestión ante la Corte” comienza diciendo el del peticionario:
“Ante la consideración del Tribunal pende ahora para una re-solución definitiva que se establezca el procedimiento a seguirse para la fijación de las costas y honorarios de abogados en los procedimien-tos para el cobro de hipotecas por la vía sumaria.”
Estudia luego los antecedentes y termina:
“Al presentar este recurso, nos animó, en primer término, la re-visión de la resolución dictada por la corte inferior, pero también el deseo de obtener una decisión de esta Corte en esta cuestión que sirva de pauta para el futuro.” 1
*484Sigue el argumento que comienza así:
“Con todo el respeto que nos merecen las decisiones de ése, nuestro más alto Tribunal de justicia insular, reiteramos la mani-festación que hiciéramos oralmente en la vista de este recurso de que, a nuestro juicio, la doctrina establecida en los casos de Vidal Sánchez v. Corte de Distrito y Anaud v. Martínez, pugna con el propósito en que está inspirado el procedimiento sumario para la ejecución de hipotecas.”
Acto seguido se expresan las razones que se tienen para llegar a esa conclusión, y entonces se dice:
“Sometemos a la consideración del Tribunal que si se llegara a la conclusión de que debe subsistir la doctrina enunciada en los casos de Teodoro Vidal Sánchez v. Corte de Distrito y Anaud v. Martínez, que entonces esta Corte Suprema de la misma manera que lo hizo al resolver el caso de Aguadilla Lighter & Storage Co. v. El Superintendente de Seguros de P. R., 43 D.P.R. 219, establezca el procedimiento que debe seguirse para la fijación de esas costas y de esos honorarios de abogados sin perjuicio del propósito que. ins-pira la Ley Hipotecaria en lo que se refiere a la materia de ejecu-ción de hipotecas por el procedimiento sumario.”
Y siguen las sugestiones que se estimaron pertinentes.
De tal modo quedó el caso sometido a la decisión del tribunal, que lo resolvió en la forma que aparece en su opi-nión de julio 30, 1932, reportada en 43 D.P.R. 1001.
Se pidió a la corte que decidiera definitivamente una cuestión que estaba originando serias dificultades en todas las cortes de distrito de la Isla y así, haciendo un verda-dero esfuerzo para llegar a una resolución clara y firme, la corte revocó su propia decisión en el caso de Vidal Sán-chez, supra, y restableció la práctica anterior que se consi-deró conforme con la letra y el espíritu de la Ley Hipote-caria. Para ello había que ir a la raíz, al requerimiento, y al requerimiento se fué. Las resoluciones de abril 4, 1932, eran la consecuencia de la de diciembre 29, 1931. No cabía adoptar términos medios, si debía quedar fijada la regla clara y'precisa que se esperaba y solicitaba de la corte.
*485Si el peticionario no esperó la resolución de la corte y continuó instando en el ejecutivo, debe sufrir las conse-cuencias de sus propios actos. La circunstancia de que esta corte accediera a la devolución de los autos a la corte de distrito, no altera esa conclusión. La orden se- dictó tam-bién a instancias del peticionario y cuando ya, no obstante la pendencia del certiorari, se Labia vendido a gestión suya la finca hipotecada.

Debe declararse sin lugar la moción del peticionario.